STATE OF VERMONT
                             ENVIRONMENTAL COURT

Secretary, Vermont Agency of Natural Resources,       }
       Plaintiff,                                     }
                                                      }
             v.                                       }      Docket No. 41‐2‐02 Vtec
                                                      }      (Stage II Vapor Recovery)
Mountain Valley Marketing, Inc.,                      }
     Respondent.                                      }

Secretary, Vermont Agency of Natural Resources,       }
       Plaintiff,                                     }
                                                      }
             v.                                       }      Docket No. 278‐12‐02 Vtec
                                                      }      (Stage II Vapor Recovery)
Premium Petroleum, Inc.,                              }
      Respondent.                                     }

Secretary, Vermont Agency of Natural Resources,       }
       Plaintiff,                                     }
                                                      }
             v.                                       }       Docket No. 176‐8‐02 Vtec
                                                      }   (Stage I and II Vapor Recovery)
Premium Petroleum, Inc., Odessa Corp.,                }
 Timberlake Associates, and Wesco, Inc.,              }
      Respondents.                                    }

Secretary, Vermont Agency of Natural Resources,       }
       Plaintiff,                                     }
                                                      }
             v.                                       }      Docket No. 175‐8‐02 Vtec
                                                      }      (Hazardous Waste 
Premium Petroleum, Inc., Odessa Corp.,                }        Management Regulations)
 Timberlake Associates, and Wesco, Inc.,              }
      Respondents.                                    }

                       Decision and Order on Pending Motions

      In all of the above‐captioned cases, the Secretary of the Vermont Agency of Natural

                                           1
Resources (“ANR” or “the Agency”) issued administrative orders pursuant to 10 V.S.A.

§8008  against  the  respective  respondents,  all  of  whom  timely  requested  a  hearing  in

Environmental Court.  In all of the above‐captioned cases, Respondents (which are all

related corporations or entities) are represented by Jon Anderson, Esq. and William E.

Simendinger, Esq.; and the Agency of Natural Resources is represented by Mark J.  Di

Stefano, Esq. and Laura Q. Pelosi, Esq.

       Docket No. 41‐2‐02 Vtec involves an administrative order issued on January 24,

2002, regarding Respondent Mountain Valley Marketing, Inc., alleging violations of the Air

Pollution Control Regulations regarding Stage II Vapor Recovery six‐and‐a‐half months

in duration at its Waitsfield gasoline station, and imposing a monetary penalty of $27,500.

Docket No. 278‐12‐02 Vtec involves an administrative order issued on November 26, 2002,

regarding Respondent Premium Petroleum, Inc., alleging violations of the Air Pollution

Control Regulations regarding Stage II Vapor Recovery eighteen months in duration at its

Colchester gasoline station, and imposing a monetary penalty of $63,500.  Docket No. 176‐

8‐02 Vtec involves an administrative order issued on July 31, 2002, regarding Respondents

Premium Petroleum, Inc., Odessa Corp., Timberlake Associates, and Wesco, Inc., alleging

violations of the Air Pollution Control Regulations regarding Stage II Vapor Recovery at

three different gasoline stations (and regarding Stage I Vapor Recovery at one of those

stations),  and imposing a monetary penalty of $6,500.  Docket No. 175‐8‐02 Vtec involves

an  administrative  order  issued  on  July  31,  2002,  regarding  Respondents  Premium

Petroleum,  Inc.,  Odessa  Corp.,  Timberlake  Associates,  and  Wesco,  Inc.,  alleging  25

violations  of  13  sections  of  the  Hazardous  Waste  Management  Regulations  regarding

exempt  and  small‐quantity  generators  of  hazardous  waste,    at  nine  different  gasoline

stations,  and  imposing  a  monetary  penalty  of  $59,900.    The  total  amount  of  monetary

penalties  imposed  in  the  administrative  enforcement  orders  that  are  the  subject  of  the

above‐captioned  cases  is  $157,400,  involving  approximately  33  alleged  violations  at



                                                2
fourteen different gasoline stations, if each alleged violation at each different station is

considered a separate alleged violation.  The parties dispute the appropriate type, amount

and source of discovery, both in connection with Respondents’ preparation of a selective

enforcement argument, and in connection with the Agency’s discovery of Respondents’

financial information.



       In its decisions involving discovery issues among the same parties in superior and

district courts, Wesco, Inc. v. Sorrell,  2004 VT 102, and State of Vermont v. Wesco Inc. and

Odessa Corp., 2006 VT 93, the Supreme Court has emphasized that the trial courts have

inherent power to control discovery in litigation pending before them, and that discovery

rulings may be revisited and altered by the trial court as the litigation unfolds.  In the

present case, Respondents continue to seek discovery of information from the Enforcement

Division of the Agency, in aid of their argument that they have been unconstitutionally

singled  out  for  enforcement  by  the  Agency’s  issuance  of  the  above‐captioned

administrative enforcement orders.

       As explained in our October 12, 2004, August 11, 2003, and July 7, 2003 orders, to

succeed in an argument of selective enforcement, particularly in a civil case, Respondents

must satisfy both prongs of the two‐part test described in In re Appeal of Letourneau, 168

Vt. 539, 549 (1998, as corrected 1999).  The first prong is that “the person, compared with

others  similarly  situated,  was  selectively  treated;”  the  second  is  that  the  “selective

treatment  was  based  on  impermissible  considerations  such  as    .  .  .  intent  to  inhibit  or

punish the exercise of constitutional rights, or malicious or bad faith intent to injure a

person.”

       Respondents initially sought extensive discovery regarding both prongs of this test

for selective enforcement.  That is, on the one hand they sought to obtain information on

the Agency’s treatment of other regulated entities, and, on the other hand, they sought to



                                                  3
obtain  information  going  to  the  motivation  of  the  Agency  and  its  personnel  in  the

particular instances of the issuance of the four administrative enforcement orders that are

the subject of the above‐captioned cases.

       This  Court  issued  orders  regulating  discovery  in  stages,  to  allow  necessary

discovery while minimizing its imposition on the work of the Agency and its enforcement

division.  This Court ruled that Respondents are entitled to discovery on the first prong of

the selective enforcement test, allowing discovery of only a subset of “materials generated

in connection with orders, assurances of discontinuance, or court proceedings under 10

V.S.A. Chapter 201 as of or after November 2, 1990:” those falling within the classification

of public records and available under Vermont’s Access to Public Records law absent the

pendency  of  this  litigation.    This  Court  reasoned  that,  under  4  V.S.A.  §  1004(a),  the

requested  information  relating  to  the  first  prong  was  “necessary  to  a  full  and  fair

determination of  these proceedings” in  connection  with Respondents’ effort to defend

against the administrative order proceedings by asserting a selective enforcement defense.

       It  is  important  to  understand  that  this  Court  entirely  postponed  ruling  on  any

disclosure of information going to the second prong of the selective enforcement test, that

is, relating to the motivation of the Agency and its personnel, until and unless Respondents

would  have  made  out  a  prima  facie  case  to  the  Court  on  the  first  prong.    To  do  that,

Respondents  would  have  to  show  there  were  other  entities  that  both  were  similarly

situated and were treated differently.  In the present phase of discovery, the Court allowed

Respondents access only to enough information1 for them to determine if they could make


       1
            The Court provided for most of that discovery to come from documents in the
Court’s own files (whether at the Court’s offices or at the Public Records repository).  The
Court ruled that Respondents could obtain the docket sheets and look through the files,
and could determine whether they involve ‘similarly situated’ entities by whatever test of
similarity Respondents wished to employ.  The Court noted in its October 2004 decision
that  it  had  made  no  ruling  on  what  categories  of  similarity  are  appropriate,  and  that
Respondents had suggested none other than ‘similarly situated gas station operators.’ All

                                                  4
out such a prima facie case to the Court.   Moreover, this Court required Respondents to

extract all the useful information from the Court’s files before the Court would consider

conducting any in camera review to rule on any specific requests for Agency file material.

       In its October 2004 decision, this Court noted that: 

       [t]here must be a finite number of gasoline stations in Vermont, some subset
       of which is neither owned nor operated by Respondents.  Once that subset
       is identified, the determination of whether they are similarly situated and
       how enforcement matters regarding them have been handled by the Agency
       will be a much narrower task than it may be at present. 

       The  October  2004  decision  clearly  stated  that  after  Respondents  would  have

examined all the information relating to the first prong, if they were to decide to proceed

with more discovery on selective enforcement rather than simply proceeding in this Court

with the administrative order cases,2 they would then have to make the threshold showing

that others were ‘similarly situated’ yet treated differently, before they would be allowed

even to request further discovery on the second prong, related to the motivation of the

Agency’s personnel.

       Respondents obtained the discovery allowed by this Court’s previous orders.  The

present motion to compel renews their motion to compel further discovery on both prongs



that the Court ordered the Agency itself to produce was a list of final administrative orders
for which no Environmental Court hearing had been requested, as those would not be
found  in  the  Court’s  files.    The  Court  did  not  order  production  of  any  settlement
discussions or privileged investigative material.
       2
           In the October 2004 order, we reminded the parties that the issue of whether there
was a violation and, if so, what is an appropriate penalty, is de novo before the Court, and
that the Court would have authority to impose a different penalty amount from the amount
imposed by the Agency in its initial administrative orders or from the amount now sought
by the Agency in these court proceedings.  We noted that, if Respondents wish to present
evidence that the amount sought is inappropriately high, they would be able to present that
argument in the context of the 10 V.S.A. §8010(b) factors that must be considered de novo
by the Court in these court proceedings. 

                                              5
of the selective enforcement claim, arguing that they have satisfied the required threshold

of  showing  that  they  have  met  the  first  prong:  that  others  were  similarly  situated  yet

treated differently. 

       Respondents argue that they have made out a prima facie case on the first prong of

their showing of selective enforcement.  They note that, statistically, the monetary penalties

imposed  by  the  Agency  in  the  four  administrative orders at issue in the present cases

exceed 60% of the average monetary penalties “collected” annually by the Agency from

penalties imposed in administrative orders and in assurances of discontinuance (settlement

orders)  plus  moneys  expended  under  settlement  agreements  towards  supplemental

environmental projects.  Respondents also argue that the monetary penalties imposed by

the Agency in these four administrative enforcement orders are considerably higher than

the monetary penalties imposed in other administrative enforcement cases as resolved by

settlement or otherwise in Environmental Court, even in other cases in which they argue

the environmental consequences of the violations were greater.

       Under  the  Uniform  Administrative  Procedure  Act,  10  V.S.A.  Chapter  201,  the

Agency  has  authority  unilaterally  to  issue  an  administrative  order  alleging  that  a

respondent has violated an environmental statute or regulation.   The order may include

a compliance order component, requiring that the respondent take some action or refrain

from  taking  some  action,  similar  to  injunctive  relief  in  Court.    This  component  of

administrative orders is not at issue in the present cases.

       An administrative order may also include the payment of a money penalty.  10

V.S.A. §8008(c)(3).  If a respondent receives and accepts an administrative order, that final

administrative order does not come to the attention of the Court and does not receive a

docket number.3



       3
          Hence  the  directive  that  the  Agency  provide  Respondents  with  a  list  of
administrative orders for which no request for hearing was made.  There is no indication

                                                 6
       A respondent who receives and wishes to challenge any element of an order may

file a notice of request for hearing, which effectively removes the matter to the jurisdiction

of the Environmental Court.  10 V.S.A. §8012.  As the determination of the penalty is de

novo with the Court (see footnote 2 above), the penalty actually imposed by the Court if

the  matter  goes  to  trial  may  be  greater  than  or  less  than  that  imposed  in  the  original

administrative order.  In addition, similarly to any civil court matter, the administrative

enforcement dispute may be settled by the parties by their agreement to the issuance of a

consent order.

       The Uniform Environmental Enforcement Act also provides a formal mechanism

for  the  settlement  of  environmental  enforcement  disputes  “as  an  alternative  to

administrative or judicial proceedings.”  10 V.S.A. §8007.    That is, in lieu of issuance of an

administrative order under 10 V.S.A. Chapter 201, or in settlement of an administrative

order proceeding in Environmental Court, or even in lieu of initiating civil or criminal

enforcement proceedings under other statutes, under this section the Agency may accept

from a respondent a so‐called “assurance of discontinuance” of the violation, commonly

referred to as an AOD.  As well as including compliance schedules and the payment of

monetary penalties, unlike an administrative order an AOD may also include “contribution

toward other projects related to the violation, which the respondent and the secretary . . .

agree will enhance the natural resources of the area affected by the violation, or their use

and  enjoyment.”    §8007(b)(2).    These  projects  are  referred  to  as  “supplemental

environmental projects” or SEPs.  Whether an AOD is filed initially with the Court as a

settlement, or is filed in settlement of a dispute that originated with an administrative

order, under  §8007(c) it is thereafter signed by the court and becomes a judicial order.  It



that Respondents included any of these final administrative orders either in their statistical
analysis or in their discussion of purportedly similarly‐situated cases.

                                                  7
is the equivalent of a consent order or a settlement order in that it represents the agreement

of the parties, presumably following some amount of negotiation and compromise by both

parties.

       Respondents cite ten Stage I and II vapor recovery assurances of discontinuance4 as

similar cases.  They do not analyze the litigated vapor recovery case of Agency of Natural

Resources  v.  Deso,5  Docket  No.  204‐9‐00  Vtec.    Vapor  recovery  programs  regulate  the

recapture of vapors that otherwise would be emitted into the air during the filling of bulk

gasoline storage tanks at gasoline stations (Stage I), or the filling of vehicle gasoline tanks

at gasoline stations (Stage II); all of these examples involve gasoline stations.  Respondents

have  not  presented  any  information  regarding  the  throughput  of  these  other  gasoline

stations, or the dates on which they became subject to the vapor recovery regulations, or

any other measure of comparability that would help the Court to determine whether they

are “similarly situated” to Respondents’ gasoline stations.

       However, and much more importantly, none of these cases began with an initial

administrative enforcement order issued by the Agency.  All ten of these cases instead

arrived  at  the  Court  as  assurances  of  discontinuance  (AODs),  filed  with  the  Court  as


       4
          In order of their date of filing with the Court, the ten vapor recovery cases cited
by Respondents are: Secretary v. Bourne, Docket No. 103‐6‐98 Vtec; Secretary v. Stewart’s
Marketing Corp.; Docket No. 120‐7‐98 Vtec; Secretary v. Midway Oil Corp., Docket No.
130‐7‐98 Vtec;  Secretary v. Irving Oil Corp., Docket No. 29‐3‐99 Vtec;  Secretary v. Salamin
Handy Family Trust, Docket No. 60‐3‐00 Vtec; Secretary v. Champlain Oil Co., Docket No.
95‐5‐00 Vtec; Secretary v. Impey, Docket No. 226‐10‐02 Vtec; Secretary v. RLD Enterprises,
Inc., Docket No. 248‐11‐02 Vtec; Secretary v. Slimain Handy’s Convenience Stores, Inc.,
Docket No. 286‐12‐02 Vtec; and Secretary v. McShinsky, Inc., Docket No. 190‐10‐03 Vtec.
       5
          This case involved a Stage II vapor recovery administrative enforcement order at
a single gasoline station.  The Secretary had imposed a monetary penalty of $44,000 in the
administrative order, the Court had imposed the maximum penalty of $100,000, and the
Vermont Supreme Court had reversed.  Agency of Natural Resources v. Deso, 2003 VT 36,
175 Vt. 513 (2003).  After remand, the parties settled for a monetary penalty of $50,000 and
a supplemental environmental project of an additional $10,000. 

                                               8
previously‐negotiated settlements.  As discussed above, cases that arrive at the Court as

AODs have already been negotiated between the parties, and by their very nature are not

comparable with cases that at least begin as administrative orders, as there is no way to tell

what monetary penalty would have been imposed in an administrative order, even if it was

later settled in connection with a court proceeding.  Negotiated settlements, whether of

administrative monetary penalties or civil damages, are normally lower than the amounts

sought  in  the  initial  administrative  order  or  complaint,  reflecting  what  each  party

relinquishes in uncertainty and costs of litigation in return for a definite result.  See, e.g.,

Secretary,  Agency  of  Natural  Resources  v.  McGivern,  Docket  No.  3‐1‐06  Vtec  (initial

administrative  order  imposed  monetary  penalty  of  $5,250;  settlement  order  (AOD)

imposed $500).  A court cannot determine from the terms of a settlement document what

would have been sought in an initial administrative order or complaint, or to what extent

problems of proof or costs of litigation may have caused a plaintiff to be willing to discount

the  amount  initially  sought,  or  what  risks  or  costs  of  litigation  may  have  caused  a

defendant or respondent to be willing to sign on to the particular settlement terms.

       Respondents contrast the four above‐captioned administrative enforcement orders

with  seventeen  open  burning  assurances  of  discontinuance,6  in  which  they  argue  the



       6
          In order of their date of filing with the Court, the seventeen open burning cases
cited by Respondents are Secretary v. Mills, Docket No. 20‐2‐98 Vtec; Secretary v. Fanelli
Corp. d/b/a Santa’s Land, Docket No. 127‐7‐99 Vtec; Secretary v. Buckman, Docket No. 6‐1‐
00 Vtec; Secretary v. O’Keefe, Docket No. 61‐3‐00 Vtec; Secretary v. Town of Williston Fire
Dept., Docket No. 75‐4‐00 Vtec; Secretary v. Brisson, Docket No. 87‐4‐00 Vtec; Secretary v.
Agency of Transportation, Docket No. 255‐11‐00 Vtec; Secretary v. Moscow Mills, Inc.,
Docket No. 8‐1‐02 Vtec; Secretary v. Martin, Docket No. 115‐5‐02 Vtec; Secretary v. Morse,
Docket No. 136‐6‐02 Vtec; Secretary v. G.W. Tatro Construction, Inc., Docket No. 144‐6‐02
Vtec; Secretary v. Town of Stratton, Docket No. 147‐7‐02 Vtec; Secretary v. Rogers, Docket
No.  222‐10‐02  Vtec;  Secretary  v.  Emch,  Docket  No.  42‐3‐03  Vtec;  Secretary  v.  Messier,
Docket No. 52‐3‐04 Vtec; Secretary v. Cicia, Docket No. 88‐6‐04 Vtec; and Secretary v. D.T.
Supply, Docket No. 127‐7‐04 Vtec.

                                               9
Agency imposed lower monetary penalties than it is seeking here.  All but one of these

cases, Secretary v. O’Keefe, Docket No. 61‐3‐00 Vtec,7 were initially filed with the Court as

settlements (AODs), but even if the monetary penalties in these open burning cases had

been imposed by the Agency in initial administrative enforcement orders, the respondents

in these open burning cases have not been shown to be in any way similarly situated to

Respondents, as the asserted violations do not involve gasoline stations, do not involve the

air  pollution  vapor  recovery  regulations,  and  do  not  involve  the  hazardous  waste

regulations.  Even if the asserted violations had been similar, Respondents have not shown

that  the  individual  or  governmental  or  corporate  respondents  who  settled  these  open

burning violations were in any way similar to Respondents’ business, or that the numbers

or types or durations of  violations were in any way similar.

       The remaining sixteen cases cited for comparison by Respondents consist of three

air pollution assurances of discontinuance8 not involving Stage I or II vapor recovery or

gasoline  stations and  thirteen assurances of discontinuance  involving violations  of  the

hazardous waste regulations.9



       7
         The initial administrative enforcement order in this case imposed a monetary
penalty of $7,000, which was reduced to a $400 monetary penalty in the settlement AOD.
       8
          In order of their date of filing with the Court, the three other air pollution cases
cited by Respondents are: Secretary v. Springfield Electroplating, Inc., Docket No. 210‐11‐98
Vtec; Secretary v. MacIntyre Fuels, Inc., Docket No. 5‐1‐00 Vtec; and Secretary v. Vermont
Precision Tools, Inc., Docket No. 2‐1‐03 Vtec. 
       9
          In order of their date of filing with the Court, the thirteen other hazardous waste
cases cited by Respondents are: Secretary v. Stewart’s Marketing Corp., Docket No. 153‐8‐
98 Vtec; Secretary v. Vermont Precision Tools, Inc., Docket No. 160‐9‐98 Vtec; Secretary v.
Mad River Canoe, Inc., Docket No. 26‐2‐99 Vtec; Secretary v. The Offset House, Docket No.
79‐5‐99 Vtec; Secretary v. Corse, Docket No. 132‐7‐99 Vtec; Secretary v. Carris Reels, Inc.,
Docket No. 164‐9‐99 Vtec; Secretary v. Harbour Industries, Inc., Docket No. 92‐6‐01 Vtec;
Secretary v. Sandri, Docket No. 202‐12‐01 Vtec; Secretary v. The Offset House, Inc., Docket
No.  170‐8‐02  Vtec;  Secretary  v.  Great  Brook  Furniture,  Ltd.,  Docket  No.  12‐1‐03  Vtec;

                                               10
       Because the three air pollution assurances of discontinuance were filed with the

Court  initially  as  settlements,  they  suffer  from  the  same  problems  determining

comparability  as  discussed    regarding  the  other  purportedly‐comparable  categories.

Moreover,  the  three  air  pollution  assurances  of  discontinuance  involve  companies

operating stationary source air pollution sources, subject to a different regulatory program

than gasoline stations subject to the Stage I and Stage II vapor recovery regulations.  

       Of the hazardous waste assurances of discontinuance, all but two were filed with

the Court initially as settlements; these also suffer from the same problems determining

comparability as discussed regarding the other purportedly‐comparable categories.  One

case,  Secretary v. Corse, Docket No. 132‐7‐99 Vtec, was initially filed as an emergency

order under 10 V.S.A. §8009, requiring emergency remedial action but not addressing a

penalty.

       We examine more carefully the only case cited by Respondents that did initially

come to the Court as an administrative enforcement order, Secretary v. Sandri, Inc., Docket

No. 202‐12‐01 Vtec, also as it involved an arguably similarly‐situated Respondent, even

though it was subsequently resolved through a negotiated assurance of discontinuance.

As originally issued, the administrative enforcement order in Sandri involved 34 violations

of 15 different sections of the Hazardous Waste Management or Underground Storage

Tank Regulations  at eight different gasoline stations.  Contrary to Respondents’ argument,

the amount initially imposed by the Agency in its administrative enforcement order in

Sandri  was  $65,000.    The  fact  that  in  the  Sandri  settlement  order  (assurance  of

discontinuance) the violations were reduced to 33 violations at seven stations, and that the

monetary penalty was reduced in the settlement to a total of $32,500 (an outright penalty




Secretary v. Vermont Tubbs, Docket No. 16‐1‐03 Vtec; Secretary v. Agway Energy Products,
LLC, Docket No. 212‐12‐03 Vtec; Secretary v. Janos Technology, Inc., Docket No. 142‐8‐04
Vtec; and Secretary v. Hazelett Strip‐Casting Corp., Docket No. 147‐8‐04 Vtec.

                                            11
of  $16,250  in  addition  to  a  supplemental  environmental  project  contribution  of  an

additional $16,250) does not show that, in the initial administrative enforcement order,

Respondents were similarly situated but treated differently.  

       Rather,  the  monetary  penalty  in  Sandri  is  roughly  comparable  to  the  $59,900

imposed in the initial administrative order in Respondents’ comparable case (Docket No.

175‐8‐02 Vtec) for Respondents’ alleged violations of the Hazardous Waste Management

Regulations  at  nine  different  gasoline  stations.    These  penalties  may  be  analyzed  as

averaging  $8,125  per  gasoline  station  in  the  Sandri  case  as  compared  with  $6,656  per

gasoline station in Respondents’ case; or as averaging $1,912 per violation in the Sandri

case as compared with $2,396 per violation in Respondents’ case; or as ranging between

$1,912 and $13,384 per station in the Sandri case as compared with between $2,396 and

$14,376 per station in Respondents’ case, depending on the number of alleged violations

per  station.   Each  comparison shows  that Respondents’ hazardous  waste case and  the

Sandri case falls within a reasonably similar range of values.  Even if the violations in

Sandri were more serious or deserved a higher penalty than the penalty for the hazardous

waste violations in the present case, Respondents and the respondents in Sandri appear to

have received reasonably similar treatment to the extent they are similarly situated.

       The principle of equal protection does not require the Agency to choose between

issuing  enforcement  orders  against  all  possible  violators  strictly  equally,  or  foregoing

enforcement against any.   LeClair v. Saunders, 627 F.2d 606, 608 (2d Cir. 1980).  Rather,

equal protection simply requires the Agency to refrain from treating similarly‐situated

violators  differently  based  on  an  improper  motive.    We  do  not  reach  the  question  of

discovery as to motive, as Respondents have not made out a prima facie case of disparate

treatment by comparison with the Sandri case. 

       Finally, the fact that the total amount of monetary penalties imposed in the four

administrative orders in the present cases amounts to approximately 60% of the penalties



                                               12
in fact collected10 by the Agency in an average year, including in all the Agency’s settled

cases,  does  not  show  that  Respondents  have  been  differentially  treated.    Even  if  only

compared to similarly situated respondents, that is, to respondents with multiple gasoline

station locations with alleged violations of the vapor recovery and/or hazardous waste

regulations, monetary penalty amounts initially imposed in administrative enforcement

orders  cannot  be  compared  to  amounts  imposed  in  consent  orders  or  assurances  of

discontinuance, and certainly cannot be compared with amounts allowed by assurances

of discontinuance to be expended on supplemental environmental projects rather than

being deposited as monetary penalties in the state treasury.



       Accordingly, Respondents have failed to show that there were other entities that

were  similarly  situated  yet  were  treated  differently  with  regard  to  the  imposition  of

penalties in any initial administrative enforcement orders.  Respondents have therefore

failed  to  make  out a  prima facie case  for  the first  prong of their selective enforcement

argument.  Accordingly, their motion to compel further discovery with regard to selective

enforcement is hereby DENIED.  




       10
           Apparently using the Agency’s annual reports to the legislature under 10 V.S.A.
§8017, Respondents averaged the total monetary amounts “collected” (rather than those
imposed in administrative enforcement orders) for the years 1996 through 2004, including
“collected” penalties imposed in settlements (assurances of discontinuance or AODs) and
“verified”  moneys  allowed  by  those  settlements  to  be  expended  on  supplemental
environmental projects (SEPs), as well as a category entitled “collected penalties.” It is
unclear whether this latter category includes any penalties imposed by court orders after
litigation, or any penalties imposed in final administrative orders that did not become court
cases, or any civil or criminal penalties resulting from litigation outside the scope of 10
V.S.A.  Chapter  201.    Respondents  calculated  an  average  annual  penalty  amount  of
$262,665.  Neither party provided the Court with statistics on the amounts imposed in
initial administrative orders during any particular time period.  

                                               13
       An in‐person conference and motion hearing is hereby scheduled to be held at the

Costello Courthouse on Cherry Street in Burlington at 3:30 p.m. on Thursday, September

28, 2006, to undertake any necessary in‐camera review of the economic information sought

in discovery by the Agency and thereafter to rule on the Agency’s Motion to Compel, as

well as to discuss the appropriate next steps to be scheduled in these matters.  The parties

should  be  prepared  to  discuss  what  limitations  on  the  proprietary  nature  of  that

information should be considered by the Court in connection with the Agency’s Motion to

Compel,  and  should  be  prepared  with  the  unavailable  dates  for  themselves  and  their

witnesses for any necessary hearings on the merits of these cases in December of 2006, the

first half of January of 2007, and the first half of April of 2007.




       Done at Berlin, Vermont, this 13th day of September, 2006.




                             _________________________________________________
                                   Merideth Wright 
                                   Environmental Judge




                                              14